EXHIBIT 10.2
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER SUCH ACT AND ALL SUCH OTHER
APPLICABLE LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
 
PROMISSORY NOTE


This Promissory Note (this “Agreement”) is made this 15th day of May, 2013, by
and between EAU Technologies, Inc., a Delaware corporation (the “Company”), and
Peter F. Ullrich, a resident of Florida (“Lender”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


 1.Definitions. For purposes of this Agreement, the following capitalized terms
have the following meanings:


“Business Day” means any day other than (a) Saturday or Sunday or (b) any other
day on which banks in the State of New York are permitted or required to be
closed.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” (and the lower-case versions of the same)
shall have meanings correlative thereto.


“Interest Rate” shall have the meaning set forth in Section 3.


“Maturity Date” shall have the meaning set forth in Section 4(a).


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.


2. Agreement to Lend. The Holder has agreed to lend $80,000 (“Loan Amount”) to
the Company.


 3.Interest. Simple interest shall accrue (computed on the basis of actual days
elapsed and a year of 360 days) at the rate of ten percent (10%) per annum on
the unpaid principal amount of this Agreement outstanding (such interest rate
being referred to as the “Interest Rate”).


 
1

--------------------------------------------------------------------------------

 
 
4. Payment.


(a)           Maturity Date. Accrued interest and the outstanding principal
balance shall be due and payable in a single lump-sum payment on November 15,
2013 (the “Maturity Date”).


(b)           Prepayment. Accrued interest and the outstanding principal balance
can be prepaid, in whole or in part, at any time prior to the Maturity Date
without premium or penalty of any kind whatsoever.


 5.Use of Proceeds. The proceeds from this Agreement shall be used by the
Company in any manner determined by the Company.


 6.Amendment. Except as otherwise expressly provided herein, the provisions of
this Agreement may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the prior written consent of Lender.


 7.Waiver. The failure of Lender to insist on full compliance with any provision
of this Agreement in a particular instance shall not result in a waiver or
relinquishment of any right or obligation herein, and shall not preclude Lender
from requiring full compliance with any provision of this Agreement thereafter.


 8.Interpretation. For the purposes of this Agreement, all dollar amounts and
references to “$” or “Dollar” shall be deemed to refer to United States of
America dollars. Whenever the context of this Agreement permits, the masculine
gender shall include the feminine and neuter genders, and any reference to the
singular or plural shall be interchangeable with the other.


 9.Place of Payment. Payments of principal and interest are to be paid to Lender
by wire transfer in accordance with the following instructions:


Peter F. Ullrich
1800 N.W. 89th Place
Miami, FL 33172
Email: peteru@esmaraldainc.com


or to such other address or to the attention of such other person as specified
by prior written notice to the Company.


 10.Governing Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of Delaware.


 
2

--------------------------------------------------------------------------------

 
 
 11.Notices. All notices, consents and other communications hereunder shall be
in writing and shall be deemed to have been duly given when delivered by hand or
by Federal Express or a similar overnight courier to the party for whom
intended, at the address for such party set forth below (or at such other
address for a party as shall be specified by like notice, provided, however,
that any notice of change of address shall be effective only upon receipt):
 

  if to Lender: Peter F. Ullrich    
1800 NW 89th Place
   
Miami, Florida 33172
        if to the Company: EAU Technologies, Inc.    
1890 Cobb International Blvd., Suite A
   
Kennesaw, Georgia 30152
   
Attention: Wade R. Bradley, President and CEO

 
The parties hereto agree that notices or other communications that are sent in
accordance herewith (i) by personal delivery will be deemed received on the day
sent or on the first business day thereafter if not sent on a business day, (ii)
by overnight delivery, will be deemed received on the first business day
immediately following the date sent, and (iii) by U.S. mail, will be deemed
received three (3) business days immediately following the date sent.




(Remainder of page intentionally left blank)
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first written above.
 

  COMPANY:           EAU TECHNOLOGIES, INC.          
 
By:
/s/ Wade R. Bradley       Wade R. Bradley       Chief Executive Officer        
            LENDER:           PETER F. ULLRICH            
By:
/s/ Peter F. Ullrich       Peter F. Ullrich  

 
 
 
 
4

--------------------------------------------------------------------------------